DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 48, 49, and 51-59 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 48 recites “wherein the delivery of the one or more agents modulates one or more of: the circadian phase and consciousness patterns comprising sleep/wake patterns of the subject…”, requiring the delivery of the agent(s) modulates patterns of the subject, which is a positive recitation of a human subject. Accordingly, this limitation is non-statutory. The examiner suggests applicant amend this limitation to read --wherein the delivery of the one or more agents is configured to modulate…--  to overcome this rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 48 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 68 of copending Application No. 17/062,621 in view of U.S. Patent Application Publication No. 2009/0259176 (Yairi). 
Regarding instant claim 48, claim 68 of the ‘621 application recites all that is structurally recited in instant claim 48. The difference between instant claim 48 and the structure required by claim 68 of the ‘621 application lies in that instant claim 48 recites “a container encasing the microcontroller, the volatile and non-volatile memory, the communications interface, the battery, the one or more electrical pads, the one or more actuating devices, and the at least one nozzle”, which is not recited in claim 68 of the ‘621 application.
However, Yairi teaches a patch for determining and tracking one or more activity/inactivity patterns, polysomnographic patterns and circadian states of a subject (patch, [0032]-[0033]; circadian states, [0040]), the patch comprising: 
a microcontroller, memory, a communications interface (Figure 1B, RFID assembly, 110), and a battery (Figure 1A-B, battery, 104) (battery, [0037]; microcontroller, memory, [0038]-[0039]; RFID assembly 110 for wireless transmission, [0042]);
one or more actuating devices (Figures 1A-B, pump, 102) configured for controlled transdermal delivery of one or more agents to the subject through at least one delivery membrane (Figures 1A-B, microporous membrane, 107) (actuators, pumps, membrane, [0034]-[0038]; [0068]); and a
container (Figures 1A-2B, housing, 105, 200) encasing the microcontroller, the memory, the communications interface (110), the battery (104), the one or more actuating devices (102), and the at least one delivery membrane (107) (housing, [0034]; [0037]; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the patch of claim 68 of the ‘621 patent to include a container encasing the microcontroller, memories, communications interface, battery, electrical pad(s), actuating device(s), and nozzle(s) in light of the teachings of by Yairi et al., because providing such a container encasing the patch components protects the components from damage during use.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, see pages 8-15, filed 3 October 2022, with respect to the informality objection and the rejections under 35 U.S.C. 101, 103, and 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The objection and rejections of 1 July 2022 have been withdrawn. 

Allowable Subject Matter
Claims 48, 49, and 51-59 would be allowable in light of the persuasive arguments noted above if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and the double patenting rejections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2017/0181699 (Pronk et al.) teaches a system and method for detecting light exposure of a subject and predicting/estimating the subject’s circadian phase based on the detected light (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791